DETAILED ACTION
Amended claims filed 17 September 2021 have been entered. Claims 1-3 and 6-8 remain pending.	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Said terms is “switching mechanism” of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lech (US 3,712,758) in view of Riediger (US 2014/0328702).

    PNG
    media_image1.png
    457
    595
    media_image1.png
    Greyscale

Lech Fig 1
Regarding Claim 1, Lech discloses a boosting device (pump9, c 2 l 1) that includes a body (housing 10, c 2 l 4) having a supply port (suction port 70, c 2 l 52-67) and an output port (discharge port 90, c 3 l 17) and that is configured to increase a pressure of a pressure fluid supplied from the supply port and to output the boosted pressure fluid from the output port, the boosting device comprising: … a rotating body (cam plate 45, c 3 l 6) coupled to a rotating shaft (shaft 40, c2 l 19) …  and having a slope (fig 1, rotating wobble plate 45 is depicted as inclined) that is inclined with respect to an axis line of the rotating shaft; and a plurality of pistons (fig 1, pumping pistons 25, c 2 l 31) disposed to be movable in an axial direction with respect to boosting chambers (pump chambers 12, c 2 l 32-33) in the body and each having an end (primary piston 21, c 2 l 33) that abuts on the slope, wherein the plurality of pistons are sequentially urged in the axial direction by the slope under an action of rotation of the rotating body, so 
Riediger teaches an analogous axial piston pump which includes a motor (electric motor, par 0003) that is provided in the body and that is rotationally driven under an action of energization (electricity, par 0003), and to put the pump and motor on a single shaft (fig 14b, par 0100).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the motor of Riediger into the pump of Lech for the expected result of driving the pump. It would have been further obvious to incorporate the motor and pump on the single shaft of Riediger into the pump of Lech to limit the size of the pump and motor combination when space is at a premium (par 0015, 0100).
Regarding Claim 2, Lech further teaches the boosting device according to claim 1, wherein the plurality of pistons are arranged along a circumferential direction on a circumference about an axis line of the body (fig 1 depicts two pistons equidistant and on either side of the main shaft, which indicates they are on a circumference with the shaft in the center), and disposed inside an outer circumferential 
Regarding Claim 3, Lech further teaches the boosting device according to claim 1, wherein an end of each of the pistons that abuts on the rotating body is formed substantially in a hemispherical shape (fig 1 depicts the ends of piston elements 21 in a hemisphere or curved shape). 
Regarding Claim 6, Lech further teaches the boosting device according to claim 1, wherein each of the first and second switching valves rests and closes under a resilient action of a spring, and opens under a pressing action by the pressure fluid (suction valve is biased by spring 78, c 2 l 63; discharge valve is biased by spring 92, c 3 l 27). 
Regarding Claim 7, Lech further teaches the boosting device according to claim 2, wherein an end of each of the pistons that abuts on the rotating body is formed substantially in a hemispherical shape (fig 1 depicts the ends of piston elements 21 in a hemisphere or curved shape). 
Claim Regarding claim 8, Lech further teaches the boosting device according to claim 1, wherein the first and second valve chambers communicate with the respective boosting chambers (the valve chambers communicate with the pump chambers during suction and discharge), and the first and second valve chambers are arranged in parallel so that at least part of each of the first and second valve chambers overlaps with the boosting chamber when viewed in a direction of an axis line of the boosting chamber (fig 1 depicts this arrangement, the cambers are aligned on transfer passage 14, c 2 l 59, c 3 l 17).  
	
	Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354. The examiner can normally be reached Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/GEOFFREY S LEE/Examiner, Art Unit 3746                                                                                                                                                                                                        
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746